DETAILED ACTION
In view of the appeal brief filed on December 3, 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABHISHEK VYAS/            Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                            

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3, 4, 6, 13, 14, and 16-20, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 8, “and historical information” should read                                           --and the historical information--.  
Claim 3, line 1, “claim 1, wherein the processor that:” should read                         --claim 1, wherein the processor:--Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 13, 14, and 16-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1, 3, 4, 6, 14, and 16-20, are drawn to a system, which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES). 
Claim 13 is not within the four statutory categories (Step 1: NO). 
Claim 13 is rejected as it is directed to a “medium” and the specification is silent on whether the medium covers forms of non-transitory tangible media and transitory propagating signals per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.  The word “tangibly” has been shown not to exclude transitory signals from the claim scope.  As such, claim 13 should read “A non-transitory computer-readable storage medium…”  Appropriate correction is required.

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claim 13) recites/describes the following steps:
“acquires, as place information, information pertaining to a place by which a user under boarding the mobile body is to stop, the place information being based on dispatch information used for dispatching the mobile body and historical information of the dispatch information”
“acquires advertisement information on the basis of the acquired place information, and delivers the acquired advertisement information.”
These steps, under broadest reasonable interpretation, describe or set-forth providing an advertisement to a user based on acquired/received information, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations 
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “an information processing device…comprising a memory; and a processor,” (claim 1); “a computer-readable medium…a computer comprising a processor,” (claim 13); “a user terminal,” and “an on-board terminal,” (claims 1 and 13). 

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3, 4, 6, 14, and 16-20, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3, 4, 6, 14, and 16-20, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).


Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “an information processing device…comprising a memory; and a processor,” (claim 1); “a computer-readable medium…a computer comprising a processor,” (claim 13); “a user terminal,” and “an on-board terminal,” (claims 1 and 13), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).


The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 13, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Pub. No. 2015/0348112 A1) in view of Kamhi et al. (US Pub. No. 2017/0327082 A1), hereinafter Kamhi.
Regarding claim 1, Ramanujam discloses an information processing device that delivers advertisement information to an on-board terminal employed in a mobile body (Par. [0031], display screen inside the autonomous vehicle), the information processing device comprising: a memory; and a processor connected to the memory (Par. [0102], [0103], memory, processor) and that: 
acquires, as place information, information pertaining to a place by which a user under boarding the mobile body is to stop (Par. [0030], destination is provided to the system; Par. [0068], vehicle receives instruction for pickup location and drop off location), the place information being based on dispatch information used for dispatching the mobile body (Par. [0030], destination is provided to the system; Par. [0068], vehicle receives instruction for pickup 
acquires advertisement information on the basis of the acquired place information, and delivers the acquired advertisement information to the on-board terminal (Par. [0041], advertisement selection module selected and displayed to the user based on information acquired about the route, destination, and user).
Ramanujam does not explicitly disclose historical information being transmitted from a user terminal carried by the user.  Kamhi teaches historical information being transmitted from a user terminal carried by the user (Par. [0109], [0115], vehicle receives user-history data from passenger device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement display system of Ramanujam to include the historical information transmission abilities of Kamhi as a need exists for systems to interact with passengers and improve passenger safety and experience (Kamhi, Par. [0039]).  Acquiring historical information of a user would enable an advertisement system to improve the experience of a passenger.  As in Kamhi, it is within the capabilities of one of ordinary skill in the art before the effective filing date to transfer specific types of information to the terminal in Ramanujam communicating with a user terminal carried by the user with the predicted result of providing advertisements based on the received information as needed in Ramanujam. 
Regarding claim 3, Ramanujam discloses wherein the processor that: associates the user terminal carried by the user aboard the mobile body with the on-board terminal (Par. [0099], computing devices such as mobile phones, tablets, communicate with the vehicle to provide instructions); and 
specifies the place information on the basis of information pertaining to the user terminal associated with the on-board terminal, wherein the processor delivers the advertisement information to the on-board terminal associated with the user terminal (Par. [0041], advertisement selection module selected and displayed to the user based on information acquired about the route, destination, and user), and 
acquires from the user terminal, as inference information from which place information may be inferred, information that is used for a purpose unrelated to the dispatch of the mobile body, and specifies the place information on the basis of the inference information (Par. [0061], potential interest to the user is identified and routes to business entities are determined).
Regarding claim 4, Ramanujam does not explicitly disclose wherein the processor associates the user terminal with the on-board terminal on the basis of information acquired from the user terminal by communications between the user terminal and the on-board terminal.  Kamhi teaches wherein the processor associates the user terminal with the on-board terminal on the basis of information acquired from the user terminal by communications between the user terminal and the on-board terminal (Par. [0109], vehicle receives user-identifying code from user device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement display system of Ramanujam to include the identification transmission abilities of Kamhi as a need exists for systems to interact with passengers and improve passenger safety and experience (Kamhi, Par. [0039]).  Acquiring 
Regarding claim 6, Ramanujam does not explicitly disclose wherein the processor acquires position information of the on-board terminal and position information of an arbitrary plurality of user terminals, and associates the on-board terminal with a user terminal that is moving in correspondence with positions of the on-board terminal.  Kamhi teaches wherein the processor acquires position information of the on-board terminal and position information of an arbitrary plurality of user terminals, and associates the on-board terminal with a user terminal that is moving in correspondence with positions of the on-board terminal (Par. [0059], local devices such as wearables or other devices can be considered as sensors; Par. [0121], local devices within vehicle, “position information,” associates with the vehicle system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement display system of Ramanujam to include the information transmission abilities of Kamhi as a need exists for systems to interact with passengers and improve passenger safety and experience (Kamhi, Par. [0039]).  Acquiring information of a user would enable an advertisement system to improve the experience of a passenger.  As in Kamhi, it is within the capabilities of one of ordinary skill in the art before the effective filing date to transfer specific types of information to the terminal in Ramanujam communicating with a user terminal carried by the user with the predicted result of providing advertisements based on the received information as needed in Ramanujam. 
Regarding claim 13, Ramanujam discloses a computer-readable medium having a program stored thereon and executed by a computer comprising a processor (Par. [0102], [0103], memory, processor), the program causing the computer to realize the functions of an information processing device that delivers advertisement information to an on-board terminal employed in a mobile body (Par. [0031], display screen inside the autonomous vehicle), the program causing the processor to: 
acquire, as place information, information pertaining to a place that a user aboard the mobile body is approaching (Par. [0030], destination is provided to the system; Par. [0068], vehicle receives instruction for pickup location and drop off location), the place information being based on dispatch information used for dispatching the mobile body (Par. [0030], destination is provided to the system; Par. [0068], vehicle receives instruction for pickup location and drop off location) and historical information of the dispatch information (Par. [0037], previous destinations traveled, or historical information of user profile), and the dispatch information being transmitted from a user terminal carried by the user (Par. [0099], computing devices such as mobile phones, tablets, communicate with the vehicle to provide instructions); and
acquire advertisement information on the basis of the acquired place information, and delivers the acquired advertisement information to the on-board terminal (Par. [0041], advertisement selection module selected and displayed to the user based on information acquired about the route, destination, and user).
Ramanujam does not explicitly disclose historical information being transmitted from a user terminal carried by the user.  Kamhi teaches historical information being transmitted from a user terminal carried by the user (Par. [0109], [0115], vehicle receives user-history data from 
Regarding claim 14, Ramanujam discloses wherein the processor acquires, as the dispatch information, information representing a transfer point or information representing a destination (Par. [0030], destination is provided to the system), which information is designated by the user at a time of dispatch of the mobile body (Par. [0099], computing devices such as mobile phones, tablets, communicate with the vehicle to provide instructions).
Regarding claim 16, Ramanujam discloses wherein the processor acquires the dispatch information from equipment of an administrative operator of the mobile body (Par. [0068], taxi service provider), which equipment receives the dispatch information transmitted from the user terminal (Par. [0099], vehicle transceiver receives instructions to pick up user).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Pub. No. 2015/0348112 A1) in view of Kamhi (US Pub. No. 2017/0327082 A1) and Juliver et al. (US Pub. No. 2012/0041675 A1), hereinafter Juliver.
Regarding claim 17, Ramanujam does not explicitly disclose wherein the processor acquires the place information on the basis of position information of another user other than the user aboard the mobile body.  Juliver teaches wherein the processor acquires the place information on the basis of position information of another user other than the user aboard the mobile body (Par. [0200], other user position is determined, route to other user is generated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement display system of Ramanujam and Kamhi to include the other user information transmission abilities of Juliver as a need exists for systems to provide better service and more transportation options to users (Juliver, Par. [0190]).  Acquiring information of another user to pick up would enable an advertisement system to provide better service and more transportation options.  As in Juliver, it is within the capabilities of one of ordinary skill in the art before the effective filing date to transfer specific types of information to the terminal in Ramanujam communicating with a user terminal carried by the user with the predicted result of providing advertisements based on the received information as needed in Ramanujam.
Regarding claim 18, Ramanujam does not explicitly disclose wherein the processor acquires the place information on the basis of the position information of the another user when the user aboard the mobile body designates the position of the another user as a transfer point or destination.  Juliver teaches wherein the processor acquires the place information on the basis of the position information of the another user when the user aboard the mobile body designates the .


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US Pub. No. 2015/0348112 A1) in view of Kamhi (US Pub. No. 2017/0327082 A1) and MacNeille et al. (US Pub. No. 2016/006356 A1), hereinafter MacNeille.
Regarding claim 19, Ramanujam discloses acquires the advertisement information on the basis of both the inferred attribute of the user and the acquired place information (Par. [0055], advertisements selected based on user profile, demographics and proximity to the route).  Ramanujam does not explicitly disclose wherein the processor infers an attribute of the user aboard the mobile body on the basis of a captured image in which the user is imaged, which image is transmitted from the on-board terminal.  MacNeille teaches wherein the processor infers an attribute of the user aboard the mobile body on the basis of a captured image in which the user is imaged, which image is transmitted from the on-board terminal (Par. [0038], camera captures user image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement display system of Ramanujam and Kamhi to include the user imaging abilities of MacNeille as a need exists for systems to interact with passengers and improve passenger experience (MacNeille, Par. [0061]).  Acquiring imaging of a user would enable an advertisement system to improve the experience of a passenger.  As in MacNeille, it is within the capabilities of one of ordinary skill in the art before the effective filing date to acquire user attributes by the terminal in Ramanujam with the predicted result of providing advertisements based on the received information as needed in Ramanujam. 
Regarding claim 20, Ramanujam does not explicitly disclose wherein when a plurality of users are aboard the mobile body, the processor acquires the advertisement information on the basis of both an attribute of a user among the plurality of users who is facing the on-board 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621